DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 6 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahid [US 20130275313] in view of Kuwano et al. [Kuwano, US 8706303].
As to claim 1. Vahid discloses A method for displaying a procedure of maintenance work for a refrigerator on a display comprising: 
identifying an error that occurred in the refrigerator, [0031] the device is a refrigeration unit, based on an instruction, [fig. 3 steps s32, s33, 0046, 0047] user selects possible issue from a list, input by a maintenance worker for the refrigerator, [0050] the user is a maintenance  technician, who is at the location of the refrigerator, [0052] the technician is at the location of the maintained device; 
causing the display to display a plurality of countermeasures which correspond to the error identified in the identifying, [fig. 3 step s34, 0047];
when one of the plurality of countermeasures is selected, [0047] user selects one of the remedy provided, causing the display to display the procedure which indicates a plurality of processes corresponding to the selected countermeasure, [fig. 3 step s35, 0047] a step-through of how to repair the device is displayed, each of the plurality of processes being provided in advance with a work movie, [0047] the step-through is provided in a video format; wherein [0038, 0039] a remote server storing video guide for the specific device in a database on how to repair the device and send the guide when requested; and
when an instruction to play a specific work movie, from among the work movies provided for the plurality of processes, [fig. 3, 0047, 0067] selected guide video is played, corresponding to a specific process included in the plurality of processes is received, [fig. 3 step s35, 0047] a step-through of how to repair the device is displayed, causing the display to play the specific work movie on the display, [0047, 066, 0067] the video content is a remedy for the selected issue, by obtaining data for playing the specific work movie on the display from a server which is configured to communicate, directly or indirectly, covers all the available scope, with the display, [0034], when the input of the instruction to play the specific work movie is received via the display, [0034, 0047, 0066, 0067] the video shows the instruction on how to fix the selected issue, 
wherein the specific work movie is played on the display using the data received in the obtaining, [0034, 0047, 0066, 0067],
the specific work movie includes only work explanation information of the specific process of the countermeasures that needs to be checked, [0047, 0066] “the video offers the user the ability to see a particular removal/replacement of the entire device or individual part/component while taking into account proper posture, position, and timing of a live action example of said step/process”, and
wherein when the specific process is selected, both (i) an explanation of the specific process, [0047], and (ii) an object for receiving the input of the instructions to play the specific work movie corresponding to the specific process are displayed, basic functionality of a video player, on the display, [0044, 0066, 0067].
Vahid fails to explicitly disclose that the explanation of the specific process and the object for playing the movie are both displayed on a same screen on the display; and when the selected countermeasure for the procedure has a plurality of sub-processes, a sub-process list screen showing a list of the plurality of sub-processes that correspond to the selected countermeasure of work procedure is shown on the display, a display area for a sub- process corresponding to the selected countermeasure of work procedure is enlarged, and an explanatory text and a video area of the work procedure of the sub-process are displayed.
Kuwano teaches an apparatus for displaying instructions in a manual that contains a video [fig. 8A]; wherein the instruction manual displays instructions for a countermeasure for an error wherein the same screen shows an object for playing a video for the same instruction manual, [fig. 8A, col. 7, lines 54-64]; wherein, [col. 7, lines 37-53] when selecting a specific countermeasure, a more detailed explanation of the method which includes a video alongside an explanation text steps is displayed, [fig. 8A]; wherein the video includes an object for receiving input of the instructions to play the movie, A21d and the detailed explanation of the remedy provided in the video display region A21b.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Vahid with that of Kuwano so that the user can have the option of viewing the instructional video at the same time as reading the main steps in a text format alongside the video to allow the user illustrative instructions in the video in a greater detail and major steps of the instruction in the text format for easy following of the detailed steps provided in the video.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahid in view of Kuwano as applied to claim 1 above, further in view of Mapes et al. [Mapes, US 5946921].
As to claim 3. Vahid fails to disclose The method according to claim 1, wherein the error includes an abnormality of an ice mechanism of the refrigerator, and the plurality of countermeasures include a removal of foreign substance stuck in the ice mechanism and a replacement of the ice mechanism.
Mapes teaches a method for repairing a refrigerant system wherein the repair includes removing a blockage and replacing the mechanism that is part of the ice making mechanism, [col. 7, lines 7-53].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Vahid with that of Mapes for the method of Vahid to include common refrigerator problem diagnosis and repair instructions so as the method can be used for common refrigerator diagnostic steps.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahid in view of Kuwano as applied to claim 1 above, further in view of Gillette et al. [US 20180031256a].
As to claim 6. Vahid discloses The method according to claim 1, wherein the error that occurred in the product is identified based on an error code, [0056] guide on how to fix the specific error is downloaded based on the error message.
Vahid fails to disclose that the error code is input by the maintenance worker
Gillette teaches a system and method for interactive maintenance interface comprising a remote maintenance service 210 [fig. 2A, 0026] including a troubleshooting and maintenance guide; wherein [0058] the technician can enter a maintenance identification number and obtain information from the maintenance service.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Vahid and Kuwano with that of Gillette so that the technician can directly identify the error instead of going through selection steps.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688